Opinion op the Court by
Judge Settle
Reversing.
The appellant was convicted in the court below of the crime of embezzlement and his punishment fixed at confinement in the penitentiary for a term of six years, nnder an indictment found by the grand jury of McCracken County.
It appears from the indictment that the moneys aggregating $750.00, he was charged to have em*770bezzled, belonged to tbe state and were received by him as clerk of tbe McCracken County Court from various persons owing them; that tbe sums thus received by appellant consisted of delinquent taxes, and taxes on mortgages, deeds and licenses, wbicb tbe laws of tbe state made it bis duty as county clerk to collect and pay to tbe Auditor of tbe State.
Tbe several grounds urged in tbe circuit court in support of appellant’s motion for a new trial are also relied on for a reversal of tbe judgment of conviction, but only sucb of them as we regard material will be discussed in tbe opinion.
Appellant’s first contention is that tbe indictment is fatally defective and that tbe trial court erred in overruling bis demurrer to it. Embezzlement is a statutory crime and tbe indictment against appellant was returned under section 1205, Kentucky Statutes, wbicb provides:
“If any person having tbe custody, control or distinct possession of any money, bank notes, county, city or town bonds, or Kentucky State Bonds, or United States bonds, or Treasury notes, legal tender notes, promissory notes, property effects or other movable thing of value belonging to or- for tbe use of tbe State, or of any county or district of a county, or of any municipal corporation, and under any trust or duty to keep, return, deliver, cancel, destroy, or specifically apply tbe same or any part thereof, shall, .in violation of sucb trust or duty, wilfully misapply, misappropriate, conceal, use, loan or otherwise wrongfully and fraudulently dispose of such money, bank notes, county, city or town bonds, State bonds, .United States bonds or Treasury notes, legal tender notes, promissory notes, property, effects or other movable thing of value or any part thereof, for bis *771own purposes or use of another, with intent to deprive the owner or authority of the same, or of any part thereof, for the benefit of the wrong-doer or of any other person, such person so offending shall be confined in the penitentiary not less than one nor more than ten years..”
The essential facts constituting the crime defined by the section, supra, are charged in the indictment, viz: (1st) That appellant received and had in custody $750.00 in lawful money of the United States; (2nd) That this money was the property of the State of Kentucky; (3rd) That the money was collected by appellant as county clerk under a duty and trust imposed by law to receive and pay it to the Auditor of the State; (4th) That instead of paying it over to the Auditor, appellant appropriated and converted the money to his own use; (5th) That such appropriation and conversion of the money by appellant was fraudulently done with the felonious intent to deprive the State thereof.
Appellant’s counsel particularly object to the failure of the indictment to give the names of the persons, or any of them, of whom appellant collected money for the State, on what account or the amounts received of them, respectively. The same objection, with others, seems to have been made to the indictment in Commonwealth v. Bodley, 17 R. 561, hut this court nevertheless held the indictment good and reversed the judgment, because the trial court had erred in sustaining a demurrer to it. Eoherson’s Criminal Law and Procedure, section 461; Commonwealth v. Fisher, 113 Ky. 491; Roland v. Commonwealth, 119 S. W. 760.
It is our conclusion that the indictment is good, therefore, the trial court committed no error in overruling the demurrer.
*772Appellant also complains that the trial court overruled his motion to compel the filing by the Commonwealth ’s attorney of a bill of particulars, giving the names of the persons from whom appellant collected the moneys he was charged to have embezzled; the amount collected of each and on what account. It would perhaps have been well for the court to have sustained the motion, and we advise that the Commonwealth’s Attorney be required to furnish the bill of particulars before the case is again tried, but we are unwilling to hold that its refusal to do so was such error as will justify a reversal. The facts alleged in the indictment as constituting appellant’s guilt were such as must be presumed to have been known to him, for they were wholly matters of which the law required him to keep a record, and no one knew or could know better than he, whether funds he received for the State had by him been misappropriated or converted to his own use, and if so how much and from whom received. As said by this court in the case of Commonwealth v. Chesapeake & Ohio Railway Company, 110 S. W. 253:
“There is no inflexible rule as to the class of cases in. which a bill of particulars will be granted, but it rests within the sound discretion of the court, to be exercised only in furtherance of justice. But the rule is equally well established that a party will not be obliged to furnish facts already known to his adversary, nor when the means of ascertaining the facts are equally accessible to both parties.”
Bailey v. Commonwealth, 113 S. W. 140; 22 Cyc. 372.
As in other matters of- judicial discretion, the action of the trial court in granting or refusing a bill of particulars, is reviewable by this court, and sub*773ject to correction if abused, but we cannot in this case say that such discretion was abused.
•We feel constrained, however, to sustain appellant’s third contention that the trial court erred in refusing him a continuance of his case. We rest this conclusion upon two grounds, either of which entitled him to the continuance: (1) That appellant was forced into trial within a few days of his discharge from the Western Kentucky Lunatic Asylum, and without opportunity-to himself or-counsel to properly prepare, his defense. -(2) That he-was tried at and during a civil term of the McCracken -Circuit Court which was and is without jurisdiction to -try criminal eases, and consequently could, not legally try appellant.
The affidavits of- appellant and counsel filed in support of the motion for a continuance sufficiently presented the facts showing his-unpreparedness for-trial, .which were -that while - confined in the asylum for .unsoundness ■ of mind he was separated from and could not consult with his counsel; nor was he then mentally capable of being of- any assistance to himself or them in preparing his case, for trial; and that during the brief interval between his return to Paducah from the asylum and the beginning of the trial, his counsel were- so constantly engaged in the trial of other cases in the McCracken and Graves Circuit Courts and the United States District Court of Paducah, as to render it impossible for them to give appellant’s case the attention it deserved or •properly prepare it for trial, either in the matter of informing themselves as to the law or facts thereof, particularly such as appertained to his defense.
The affidavits in question also presented appellant’s ■objection to the jurisdiction of the court to try him *774during the civil term, and this question we will now consider.
As originally enacted, section 965, Kentucky Statutes (Carroll’s Ed. 1903) provided for the holding of six terms of court each year in McCracken County as follows:
“McCracken County, at Paducah, three terms on first Mondays in April, September and December, eighteen juridicial days each; and three terms first Monday in January, forty-eight juridical; fourth Monday in April, and third Monday in October, thirty-six juridical days each.”
March 19'th 1908, section 965 was amended, with respect to the courts of McCracken County, as follows :
“McCracken County, at Paducah, on the first Monday in January, criminal term, eighteen days; first Monday in February, civil term, forty-eight days; third Monday in April, criminal term, eighteen days; Third Monday in May, civil term, thirty-six days; fourth Monday in September, criminal term, eighteen days; fourth Monday in October, civil term, thirty-six days.” Section 965 Ky. Stats. (Carroll’s Ed.) 1909.
It will be observed that in the section as first enacted the word “criminal” is not used with respect to any term of court therein provided for McCracken County, but that in the same section as amended it appears three times, and in each instance preceding the word ‘ ‘ term; ’ ’ the terms in connection with which it is used being the shorter terms required to be held in McCracken County. While the word “civil” did not appear in the section as first enacted, it is found in the section as amended, wherein it is made to pre*775cede each of the terms of longer duration which it provides shall he held in the county.
The words, “criminal term” can have hut one meaning, they apply to a term of the circuit court at which indictments are found and returned by a grand jury; persons are tried for crimes and misdemeanors, and other business relating solely to the administration of the criminal and penal laws is transacted.
The meaning of the word “civil” as applied to a term of court is equally well understood.' A “civil term” of the circuit court is one at which civil business is disposed of and controversies affecting the rights of persons and property, whether cognizable at law or in equity, are litigated and adjudicated according to the rules of civil procedure. So, we think it clear the legislature in amending the section, supra, intended to divide the circuit courts -of McCracken County into three criminal and three civil terms each year; and while the one circuit judge of the judicial district embracing McCracken County presides at both the criminal and civil terms of the circuit court of that county, he is without power or jurisdiction to try a criminal case, empanel a grand jury, or dispose of other matters pertaining to the administration of the criminal laws, at or during a civil term of his court, or to try a civil action or proceeding at or during a criminal term of his court. Such a separation of the criminal and civil business of the McCracken Circuit Court can result in no harm to either the criminal or civil litigant, as there will he three terms for trials and other proceedings under the criminal and penal laws and three terms for the trial of civil cases and proceedings, held each year, as required by the Constitution of the State and section 965 Kentucky Statutes.
*776■ ' It appears that at the criminal term of the McCracken Circuit Court held in’ September, 1909, appellant’s case was continued; this to him meant, and such was its legal effect, that his ease wouíd not again be called for trial until the next criminal term of the court which would begin on the first Monday in January 1910, and the court had no right and was without jurisdiction to try appellant'at the next civil term of the court which began in October, 1909. If, as claimed in the brief of appellant’s counsel, appellant’s trial ' affords the only instance of the trial of a criminal case at a civil term of the McCracken Circuit Court since the division of the court into criminal' and civil term's, it would seem that the judge of that court had, until appellant was tried, given to section 965 the same construction we now give'it. 'If any legal reason existed'for trying appellant before the January, 1910, criminal term of the court, a special criminal term might have sooner been called and held for thát purpose, as provided by section’ 964, Kentucky Statutes.
We are further of opinion that appellant’s complaint of the exclusion by the court from’the consideration of the jury of the record containing the writ,'judgment and other proceedings in the inquisition of lunacy offered in evidence by appellant to show that he had properly been found and adjudged of unsound mind shortly before his trial, is well founded, for the exclusion of this evidence was error.
It appears that the inquest was held at the same term of the court at which appellant’s trial under the indictment occurred, and that from the time 'of the inquest until within a few days of his trial he was confined in the lunatic asylum at Hopkinsville; his return to the custody of the jailer of- McCracken *777County having been ordered by the court upon a written statement from the superintendent of the asylum that his -mind had been restored. His principal defense was that he was of unsound mind at the time of committing the crime charged in the indictment, and much of the evidence introduced in his behalf tended to show that throughout his term of .office as county clerk and down to ■ the time of the trial, he was greatly addicted to the use of morphine or other drugs by which his mind was much impaired, if not destroyed. Thus, it will be seen that the inquest of -lunacy furnished an important- link in the chain of evidence upon which rested his main defense.
It was held in the case of Montgomery v. Commonwealth, 88 Ky., 509, that: ■
“■Evidence of insanity both before and after the criminal act, may be given to- the jury for the purpose of enabling them to determine whether or not the same conditions of mind existed at the time the .act was committed; but no legal presumption arises from the proof of previous, or after insanity, that the person was insane at the time he committed the criminal' act; but the jury may draw such inferences of fact from these conditions as they may deem proper.” Moore v. Commonwealth, 92 Ky. 630.
In Clark’s Exr. v. Trail’s Admr’s., 1st Met. 35, it was held that an inquest of lunacy, although conclusive evidence of the condition of mind of the party at the date of the inquest, is only prima facie evidence of his condition at any subsequent period; being a mere presumption it may be repelled by oral testimony.
In Wigmore on Evidence, section 1671, it is said:
“There is not, therefore, and never has been, any doubt as to the admissibility of an inquisition of *778lunacy, in any litigation whatever, to prove the person’s mental condition at the time. The only controversy has been whether it is conclusive, i. e., whether it is to be regarded as a judicial proceeding and a judgment in rem, binding upon all persons whatsoever. There also arises for it the question whether the person’s mental condition at the time of the inquisition is evidence of his condition at the time in issue; but this is merely a question of the relevancy of the fact evidenced hy the inquisition and not of the admissibility of the inquisition.” Section 233 Wigmore on Evidence; G-reenleaf on Evidence sec. 14, 16th ed.”
Manifestly, the exclusion of the record in question was prejudicial to the appellant.
Appellant also objects to the instructions given by the court, but the objection is, we think, without merit. We áre of opinion, however, that so much of instruction No. 4, as was not embraced in instruction No. 3, should have been included in instruction No. 3, and this the court will do upon a retrial of the case.
For the reasons indicated the judgment is reversed and case remanded for a new trial consistent with the opinion.